Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing  CONFIDENTIAL  not for external distribution  RCNs Acquisition of NEON Communications Employee Q&A Q: What are the details of the acquisition? A: RCN will merge a subsidiary with NEON, making NEON a wholly-owned subsidiary of RCN. NEON stockholders will receive between $5.15 and $5.25 in cash per share of NEON stock. The structure of the transaction is similar to the NEON-Globix merger. Both the closing of the transaction and the purchase price payable by RCN are dependent on NEON achieving minimum agreed-upon revenue and EBITDA milestones during one of two testing periods, the selection of which is determined by the timing of NEON stockholder approval and the FCC and state regulatory approvals required for the transaction. The first testing period consists of the three months ended September 30, 2007 and the second consists of the three months ended November 30, 2007. Assuming the required approvals are received, if NEONs financial performance meets, but does not exceed, the minimum revenue and EBITDA targets for the applicable testing period, then the parties will complete the transaction at a purchase price of $5.15 per share. If NEONs revenue for the applicable testing period exceeds the minimum revenue target, then the purchase price will be increased up to a maximum of $5.25 per share. Q:What was the strategy behind the decision to sell NEON Communications? A: RCN approached NEONs Board of Directors and made a proposal that was very attractive. The Board felt that its duty to NEON shareholders required exploration of the RCN proposal which eventually resulted in the transaction that was announced today. Q:Why was RCN interested in purchasing NEON? A: There were many reasons why RCN was interested in purchasing NEON. For one, the companies have a similar service offering, complementary networks and customer bases.
